Title: From George Washington to Colonels George Mathews and John Ely and Lieutenant Colonel Nathaniel Ramsay, 1 February 1780
From: Washington, George
To: Mathews, George,Ely, John,Ramsay, Nathaniel


          
            Gentn
            Head Qrs Morris Town Feby 1st 1780
          
          By the Letter You were so obliging as to bring me from Congress Yeste⟨r⟩day, I find they have been pleased to authorise me to negociate and settle a Cartel for an Exchange of prisoners. In consequence of this authority, I shall be ready to appoint Commissioners to meet Others from the British Commander in Chief—at any time & place which may be thought convenient for the adjustment of so important and desireable a work. This You will be pleased to communicate to Major General Phillips—and I would willingly hope that the proposals concerted between him & You, which so far as they go, are generally upon just & liberal principles may be improved into an Agreement that will be attended with mutual and permanent advantage. I have the Honor to be with great regard & esteem Gentn Yr Most Obedt st.
        